Pee Curiam,
The defendant’s third and fourth points prayed for a binding instruction in their favor. This was properly refused, and such refusal forms the subject of the first and second specifications. The third is not properly assigned, and will not be considered. The remaining specification alleges error in the charge of the court. We think that portion of it embraced within the specification, is free from criticism. It left the jury to find whether the buggies in question were the property of the plaintiff. This was the only material fact in the case, and, as it was properly submitted, the judgment must be
Affirmed.